DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/5/2022 has been entered. Claims 1 and 13 have been amended. Claims 2-3, 11-12, and 14-19 have been cancelled. Claims 20 and 21 have been added. Claims 1, 4-10, 13, and 20-21 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 2/1/2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Remove the [;] at the conclusion of claim 13, and replace with --.--

Allowable Subject Matter
Claims 1, 4-10, 13, and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach either alone or in combination a fuselage for an aircraft, comprising: a flight deck segment; a first of a stretched-quadrant fuselage segment joined to said flight deck segment, said stretched-quadrant fuselage segment comprising: a fuselage wall extending longitudinally from a first end to a second end of said stretched-quadrant fuselage segment, said fuselage wall enclosing a void space configurable as a cabin having a cabin floor, said cabin configured to accept a seating row including up to three passenger seats attached to said cabin floor and further configured to accept above said cabin floor an LD-3 unit load device having an overall height dimension of 64 inches (163 centimeters), a longest dimension of 79 inches (201 centimeters), and a third dimension across opposing sides of 60.4 inches (153 centimeters), said LD-3 unit load device positionable with an angled panel on said LD-3 unit load device extending in a transverse direction across said stretched-quadrant fuselage segment; said fuselage wall having an interior surface formed with an interior transverse width in a range from 92 inches (234 centimeters) to 104 inches (264 centimeters) and an interior height in a range from 92 inches to 104 inches, said interior surface having a longitudinal centerline positioned halfway along said interior transverse width and halfway along said interior height; said fuselage wall formed with a first of a stretched-quadrant protrusion, said stretched- quadrant protrusion formed by a displacement of said interior surface away from an inscribed circle centered on said longitudinal centerline, said inscribed circle tangent to said interior surface at opposite ends of a transverse horizontal axis passing through said longitudinal centerline; said displacement having a maximum separation distance from said inscribed circle to said interior surface in a range from one inch (2.5 centimeters) to four inches (10.2 centimeters); said first stretched-quadrant protrusion formed above said transverse horizontal axis with said maximum separation distance located along said interior surface at an angle of 45 degrees from said transverse horizontal axis; and a second of said stretched-quadrant protrusion formed above said transverse horizontal axis with said maximum separation distance located along said interior surface at an angle of 135 degrees from said transverse horizontal axis; a second of said stretched-quadrant fuselage segment joined to said first stretched-quadrant fuselage segment; and a tail segment joined to said second stretched-quadrant fuselage segment. The prior art of record also failed to teach a stretched-quadrant fuselage segment for an aircraft, comprising: a fuselage wall extending longitudinally from a first end to a second end of said stretched- quadrant fuselage segment, said fuselage wall enclosing a void space configurable as a cabin having a cabin floor, said cabin configured to accept a seating row including up to three passenger seats attached to said cabin floor and further configured to accept above said cabin floor an LD-3 unit load device having an overall height dimension of 64 inches (163 centimeters), a longest dimension of 79 inches (201 centimeters), and a third dimension across opposing sides of 60.4 inches (153 centimeters), said LD-3 unit load device positionable with an angled panel on said LD-3 unit load device extending in a transverse direction across said stretched-quadrant fuselage segment; said fuselage wall having an interior surface formed with an interior transverse width in a range from 92 inches (234 centimeters) to 104 inches (264 centimeters) and an interior height in a range from 92 inches to 104 inches, said interior surface having a longitudinal centerline positioned halfway along said interior transverse width and halfway along said interior height; said fuselage wall formed with a first of a stretched-quadrant protrusion, said stretched-quadrant protrusion formed by a displacement of said interior surface away from an inscribed circle centered on said longitudinal centerline, said inscribed circle tangent to said interior surface at opposite ends of a transverse horizontal axis passing through said longitudinal centerline; said displacement having a maximum separation distance from said inscribed circle to said interior surface in a range from one inch (2.5 centimeters) to four inches (10.2 centimeters);  said first stretched-quadrant protrusion formed above said transverse horizontal axis with said maximum separation distance located along said interior surface at an angle of 45 degrees from said transverse horizontal axis; and a second of said stretched-quadrant protrusion formed above said transverse horizontal axis with said maximum separation distance located along said interior surface at an angle of 135 degrees from said transverse horizontal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644